Citation Nr: 0505970	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-26 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus, to include a separate 10 percent rating for 
each ear.

2.  Entitlement to an effective date prior to January 31, 
2001, for the grant of service connection for bilateral 
hearing loss.  

3.  Entitlement to an effective date prior to August 12, 
2002, for the grant of a 10 percent rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Fargo, 
North Dakota Medical and Regional Office Center (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating effective January 31, 2001; and granted 
service connection for tinnitus and assigned a 10 percent 
rating effective January 31, 2001.

In August 2002, the veteran submitted a statement that his 
hearing loss disability had worsened.  In a February 2003 
rating decision, the RO continued the noncompensable rating 
for bilateral hearing loss and the 10 percent rating for 
tinnitus.  In March 2003, the veteran asserted that he was 
entitled to a separate 10 percent rating for tinnitus in each 
ear, and that his hearing loss had gotten worse.  
Subsequently, in a June 2003 rating decision, the RO granted 
a 10 percent rating for the service-connected bilateral 
hearing loss, effective August 12, 2002.  

In an August 2003 statement, it appears that the veteran 
indicated that he was satisfied with the 10 percent rating 
assigned for the bilateral hearing loss, and this issue was 
not included in the August 2003 statement of the case.  
Hence, the claim for a higher rating for bilateral hearing 
loss is not before the Board at this time.  However, the 
veteran continued to assert that he was entitled to a 
separate 10 percent rating for tinnitus in each ear, and 
stated that the compensation for his hearing loss disability 
should start in 1951 when his ears were damaged.  In the 
August 2003 statement of the case, the RO included the issues 
of entitlement to an increased rating for tinnitus and 
entitlement to an effective date prior to January 31, 2001, 
for the grant of service connection for bilateral hearing 
loss.  The RO also addressed the effective date assigned for 
the grant of the 10 percent rating for the bilateral hearing 
loss.  Hence, the Board will also address that issue in this 
decision.  

In his August 2003 substantive appeal, the veteran requested 
that he be scheduled for a personal hearing before a Veterans 
Law Judge at the RO.  In September 2003, he canceled his 
request.  

In December 2004, the veteran filed a motion to advance his 
case on the Board's docket.  In a decision issued on December 
9, 2004, the Board denied the motion finding that good cause 
had not been demonstrated.  

In August 2003, the veteran submitted correspondence that 
appears to be an informal claim for service connection for 
residuals of frostbite.  This claim has not been adjudicated 
by the RO and is not currently before the Board.  It will not 
be addressed in this decision.  It is referred to the RO for 
appropriate development.  


FINDINGS OF FACT

1.  Service connection is in effect for tinnitus, evaluated 
as 10 percent disabling.

2.  The 10 percent evaluation currently in effect represents 
the maximum schedular evaluation available for service-
connected tinnitus.

3.  There has been no claim, or demonstration, of an 
exceptional or unusual tinnitus disability picture, such as 
marked interference with employment or frequent periods of 
hospitalization, so as to render impractical the application 
of the regular schedular standards.

4.  The veteran's initial claim for service connection for 
bilateral hearing loss was received by the RO on January 31, 
2001.  

5.  Upon VA examination in March 2002, the veteran had Level 
VII hearing in the right ear and Level I hearing in the left 
ear.  

6.  Upon VA examination in February 2003, the veteran had 
Level VI hearing in the right ear and Level II hearing in the 
left ear.  

7.  The veteran's increased (compensable) hearing loss 
disability was initially shown by VA examination dated in 
February 2003.  


CONCLUSIONS OF LAW

1.  An initial rating in excess of 10 percent for tinnitus, 
to include a separate 10 percent rating for each ear, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.87, Diagnostic Code 6260 (as in effect 
prior to, and from, June 13, 2003).

2.  An effective date prior to January 31, 2001, for the 
grant of service connection for bilateral hearing loss and 
the assignment of a noncompensable rating is not warranted.  
38 U.S.C.A. §§ 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2004).  

3.  An effective date prior to August 12, 2001, for the grant 
of a 10 percent rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 5103A, 5107, 5110(a) (West 2002); 
38 C.F.R. § 3.400(o) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Notice

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This new law eliminated the concept of a well-grounded claim, 
and redefined the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the veteran of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the veteran provide any evidence in 
his possession that pertains to the claim.  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000).  See 38 U.S.C.A. § 5103A (West 2002).  

Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim for separate disability ratings for each 
ear for bilateral service-connected tinnitus because there is 
no information or evidence that could substantiate the claim, 
as entitlement to separate ratings is barred by current 
Diagnostic Code 6260 and by the previous versions of 
Diagnostic Code 6260 as interpreted by a precedent opinion of 
the General Counsel that is binding on all Department 
officials and employees.  See VAOPGCPREC 2-2004.  No other 
basis for an increased rating has been set forth in this 
appeal.  

With regard to the veteran's claims for an earlier effective 
date for the grant of service connection for bilateral 
hearing loss, and the grant of a 10 percent rating for the 
disability, these issues were first raised in a notice of 
disagreement submitted in response to VA's notice of its 
decision on the veteran's claim for service connection.  
Under 38 U.S.C. § 5103(a), VA, upon receipt of a complete or 
substantially complete application, must notify the claimant 
of the information and evidence necessary to substantiate the 
claim for benefits.  If, in response to notice of its 
decision on a claim for which section 5103 notice was 
provided, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-03.  
Here, the veteran was provided section 5103 notice with 
regard to the service connection claim in a February 2002 
letter, and the claim was adjudicated in April 2002.  Hence, 
the exclusion from § 5103 notice outlined in the General 
Counsel opinion is applicable.  

Furthermore, there is ample evidence of record on which to 
decide the effective date claims.  Neither the veteran nor 
his representative has alluded to any additional medical or 
documentary records that might be available and which would 
be pertinent to the present claims.  Therefore, in light of 
the above, the Board finds that no further action is required 
in order to comply with VA's duty to assist under both the 
VCAA and the new regulations.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  


I.  Increased Initial Rating for Tinnitus

Factual background

The veteran was afforded an audiometric examination by VA in 
March 2002.  He related that he had served in combat in Korea 
during the Korean Conflict.  Currently, he experienced 
tinnitus, which was bilateral and constant.  The examiner 
concluded that the veteran had tinnitus consistent with 
acoustic trauma during his military service.

By rating action dated in April 2002, the RO, in pertinent 
part, granted service connection for tinnitus.  A 10 percent 
rating was assigned for this disability, effective January 
31, 2001, the date his claim was received by the RO.  

In his notice of disagreement, the veteran requested that he 
be assigned a separate 10 percent rating for tinnitus in each 
ear.  



Analysis 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. Part 
4 (2004).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1 (2004).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The veteran's tinnitus is currently rated 10 percent 
disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  
At the time he filed his claim, Diagnostic Code 6260 provided 
a maximum 10 percent rating for recurrent tinnitus.  A note 
following the diagnostic code stated that a separate 
evaluation for tinnitus may be combined with an evaluation 
under diagnostic codes 6100, 6200, 6204, or another 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (effective prior to June 13, 2003).

Subsequently, 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
amended, effective June 13, 2003.  The new version of 
Diagnostic Code 6260 still assigns a maximum 10 percent 
rating for recurrent tinnitus.  However, the notes following 
the diagnostic code now include the following: Note (1): A 
separate evaluation for tinnitus may be combined with an 
evaluation under Diagnostic Codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  Note (2): Only a single 
evaluation is to be assigned for recurrent tinnitus, whether 
the sound is perceived in one ear, both ears, or in the head.  
Note (3): Objective tinnitus (in which the sound is audible 
to other people and has a definable cause that may or may not 
be pathologic) is not to be evaluated under Diagnostic Code 
6260, but rather is to be evaluated as part of any underlying 
condition causing it.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260 (effective from June 13, 2003).

The veteran's representative asserts that the veteran is 
entitled to an increased rating for his service-connected 
tinnitus.  In effect, the representative argues that the 
veteran should be granted a separate 10 percent rating for 
each ear, asserting he was diagnosed with bilateral tinnitus.  
However, both the old and new rating criteria allow a maximum 
10 percent rating for tinnitus.  The Board observes that the 
summary information accompanying the regulatory changes to 
the rating criteria for evaluating tinnitus specifically 
indicates that the addition of the Notes was intended to 
codify current standard VA practice of awarding a 10 percent 
rating for tinnitus whether it was unilateral or bilateral, 
not to change the way tinnitus was evaluated.  See 68 Fed. 
Reg. 25822-25823 (May 14, 2003).  Furthermore, as briefly 
noted above, VA's General Counsel has held that Diagnostic 
Code 6260 authorized a single 10 percent disability rating 
for tinnitus regardless of whether it was perceived as 
unilateral, bilateral, or in the head.  Therefore, separate 
ratings for tinnitus in each ear may not be assigned under 
Diagnostic Code 6260.  See VAOPGCPREC 2-2003.

Additionally, there is no applicable alternative diagnostic 
code under which the evaluation of the veteran's tinnitus 
might be increased.  As noted above, Diagnostic Code 6260 
refers to the possibility that an evaluation for tinnitus 
might be combined with separate evaluations not only for 
impaired hearing (under Diagnostic Code 6100), as has been 
done in this case, but also for chronic suppurative otitis 
media, mastoiditis, and/or cholesteatoma (under Diagnostic 
Code 6200) or peripheral vestibular disorders (under 
Diagnostic Code 6204).  However, the veteran has not been 
diagnosed or granted service connection for chronic 
suppurative otitis media, mastoiditis, cholesteatoma, or a 
peripheral vestibular disorder.  Hence, there is no basis for 
an additional rating.

In his Brief in support of the claim, the veteran's 
representative has argued that current case law mandates that 
each service-connected disability should be rated separately 
and the ratings combined.  See, e.g., Colayong v. West 12. 
Vet. App. 524 (1999); Esteban v. Brown, 6 Vet. App. 259 
(1994).  Hence, it is argued, the veteran is entitled to 
separate ratings for his left and right ear tinnitus.  
However, as discussed in the General Counsel opinion, 
subjective tinnitus, which is what the veteran has been 
diagnosed with, is defined as the perception of sound in the 
absence of an external stimulus which arises from the brain, 
not the ears.  Therefore, the undifferentiated nature of the 
source of the noise, i.e., the brain, is the primary basis 
for VA's practice of rating tinnitus as a single disease 
entity.  See VAOPGCPREC 2-2003.  Therefore, for the purpose 
of rating tinnitus, the perception of sound in one or both 
ears is irrelevant and the assignment of separate ratings 
based on each ear would be inappropriate.  Furthermore, the 
amendment to Diagnostic Code 6260 definitively stating that 
only a single 10 percent disability rating is authorized for 
tinnitus merely restated the law as it existed both prior to 
and after the amendment.  Accordingly, the Board finds no 
basis to find the prior version of Diagnostic Code 6260 
ambiguous.

In a case such as this, where the law, and not the facts, is 
dispositive, the claim should be denied due to a lack of 
legal entitlement under the law.  Accordingly, the claim for 
an initial evaluation in excess of 10 percent for service-
connected tinnitus, to include separate compensable 
evaluations for each ear, is denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, the Board has also considered whether an initial 
evaluation in excess of 10 percent is warranted for the 
veteran's tinnitus on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1) (2004).  However, the evidence of record does 
not demonstrate that the veteran's tinnitus has resulted in a 
disability picture that is unusual and exceptional in nature.  
There is no indication that the condition has required 
frequent hospitalization, or that tinnitus alone markedly 
interferes with employment so as to render impractical the 
application of schedular standards.  Accordingly, an 
extraschedular evaluation is not warranted.  Id.


II.  Earlier Effective Date Claims

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  

Similarly, the general rule with respect to an award of 
increased compensation is that the effective date of such an 
award shall be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(o)(1) (2004).  An exception to 
this rule applies under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred during the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that situation, the law provides that the effective date 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if the 
application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2004).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2004).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  When a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155 (2004).  

A.  Effective Date for Grant of Service Connection
for Bilateral Hearing Loss

The veteran was discharged from active military service in 
May 1952.  On January 31, 2001, the RO received 
correspondence from him requesting that he be granted service 
connection for bilateral hearing loss.  When service 
connection for the disability was granted by the RO in the 
April 2002 rating decision, this is the effective date that 
was assigned, i.e., the date his claim was received.  There 
is no earlier communication in the file purporting to file a 
claim for service connection for a hearing loss disability.  
Consequently, under the facts presented here, 
January 31, 2001 is the earliest effective date that may be 
assigned.  See 38 C.F.R. § 3.400.  Accordingly, the Board 
finds that an effective date prior to January 31, 2001, for 
the grant of service connection for bilateral hearing loss is 
not warranted.  

The Board acknowledges the veteran's assertions that he first 
experienced difficulty with his hearing while serving in 
combat operations in North Korea during the Korean Conflict, 
and that this was when the damage to his ears was sustained.  
However, he did not file a claim for compensation for his 
hearing loss disability until January 31, 2001, almost 50 
years after his discharge from active military service.  The 
regulation clearly provides that the appropriate effective 
date is the date entitlement arose or the date of claim, 
whichever is later.  Here, the later date is the date of the 
claim; and this is the effective date that was assigned.  An 
earlier effective date may not be assigned.  

B.  Effective Date for Grant of a 10 Percent Rating
for Bilateral Hearing Loss

The veteran has also asserted that his hearing loss 
compensation should be granted back to 1951.  When he 
initially filed his claim in January 2001, he was afforded a 
VA examination in March 2002.  Audiometric studies at that 
time showed that pure tone thresholds, in decibels, were 25, 
75, 90, and 95 in the right ear; and 15, 65, 65, and 75 in 
the left ear at 1000, 2000, 3000 and 4000 Hertz, 
respectively.  Pure tone threshold levels averaged 71 
decibels for the right ear and 55 decibels for the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 90 percent in the right ear and of 96 percent in the left 
ear.  

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second.  To evaluate the 
degree of disability from bilateral service-connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 Diagnostic Code 6100 (2004).  

Table VIa is used when the examiner certifies that the use of 
speech discrimination testing is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2004).  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  38 C.F.R. § 4.86(a) (2004).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2004).  

An exceptional pattern of hearing loss was demonstrated with 
regard to the veteran's right ear under 38 C.F.R. § 4.86(b).  
Therefore, pursuant to 38 C.F.R. §§ 4.85, 4.86, the veteran's 
hearing impairment translated to Level VII hearing in the 
right ear and Level I hearing in the left ear.  This resulted 
in the award of a noncompensable rating under Diagnostic Code 
6100, which was assigned effective January 31, 2001.  

In a statement received on August 12, 2002, the veteran 
asserted that his hearing loss had worsened.  Audiometric 
studies in February 2003 showed that pure tone thresholds, in 
decibels, were 25, 70, 85, and 95 in the right ear; and 25, 
65, 70, and 85 in the left ear at 1000, 2000, 3000 and 4000 
Hertz, respectively.  Pure tone threshold levels averaged 69 
decibels for the right ear and 61 decibels for the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 96 percent in the right ear and of 92 percent in the left 
ear.  

An exceptional pattern of hearing loss was again demonstrated 
with regard to the veteran's right ear under 38 C.F.R. 
§ 4.86(b).  Therefore, pursuant to 38 C.F.R. §§ 4.85, 4.86, 
the veteran's hearing impairment translated to Level VI 
hearing in the right ear and Level II hearing in the left 
ear.  This resulted in a 10 percent rating under Diagnostic 
Code 6100, which was assigned effective August 12, 2002, the 
date the veteran's claim for an increase was received by the 
RO.  

In considering whether the veteran was assigned the 
appropriate effective date for the award of a 10 percent 
rating for his bilateral hearing loss disability, the Board 
notes that it is appropriate to assign separate ratings for 
separate periods of time based on facts found, a practice 
known as staged ratings, when addressing the initial rating 
assigned for a disability after an award of service 
connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, for the purposes of this discussion, it does not 
matter whether the RO interpreted the August 2002 statement 
as a claim for an increase or as a notice of disagreement 
with the initial rating assigned.  The veteran is not 
entitled to an effective date prior to August 12, 2002, for 
the assignment of a 10 percent rating for his bilateral 
hearing loss disability.  

The veteran's hearing loss disability did not meet the 
criteria for a compensable rating under Diagnostic Code 6100 
until the February 2003 VA examination.  The previous 
examination in March 2002 revealed a noncompensable hearing 
loss disability.  If the August 2002 statement was considered 
a notice of disagreement with the initial rating assigned, 
then the appropriate effective date for the 10 percent rating 
would be February 25, 2003 because that was the first date it 
was factually ascertainable that an increase in the 
disability had occurred.  In fact, it was more advantageous 
to the veteran to interpret the statement as a new claim 
because he was assigned an effective date of August 12, 2002, 
i.e., the date of his claim.  Under the facts presented here, 
an earlier effective date may not be assigned.  

Again, the Board acknowledges the veteran's assertions that 
he initially sustained damage to his ears in 1951 while 
serving in combat operations in North Korea during the Korean 
Conflict.  However, he did not file a claim for compensation 
for his hearing loss disability until January 31, 2001, and 
his hearing loss disability did not meet the criteria for a 
compensable rating prior to August 12, 2002.  Accordingly, 
the Board finds that the veteran's claim for an effective 
date prior to August 12, 2001 for the grant of a 10 percent 
rating for bilateral hearing loss must be denied.  


ORDER

An increased initial rating for tinnitus is denied.  

An effective date prior to January 31, 2001, for the grant of 
service connection for bilateral hearing loss is denied.  

An effective date prior to August 12, 2002, for the grant of 
a 10 percent rating for bilateral hearing loss is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


